Citation Nr: 0717114	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected tuberculosis, pulmonary, chronic, far 
advanced, inactive. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1946 to 
May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied an evaluation in excess of 
30 percent for service-connected pulmonary tuberculosis, far 
advanced, inactive.  

During the course of the appeal, the veteran testified at an 
RO hearing in June 2004.  He was also scheduled for a Board 
hearing in February 2005; however, the veteran failed to 
appear for this hearing and provided no explanation for his 
absence.  His Board hearing request, therefore, is deemed 
withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d) (2006).  


FINDINGS OF FACT

1.  The veteran's service-connected pulmonary tuberculosis, 
far advanced is currently inactive and has been so for many 
decades.

2.  The veteran's chronic obstructive pulmonary disease 
(COPD) produces his respiratory impairment and is not related 
to his pulmonary tuberculosis.


CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in 
excess of 30 percent for tuberculosis, pulmonary, chronic, 
far advanced, inactive, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6721 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a January 2004 letter, which predates the March 2004 
rating decision on appeal, the RO notified the veteran of the 
first element, i.e., that the evidence needed to show that 
his pulmonary tuberculosis had "gotten worse."  See Overton 
v. Nicholson, 20 Vet. App. 427, 440-41 (2006).  The January 
2004 letter also satisfied the second and third elements 
because it notified the veteran of the evidence he was 
responsible for submitted and identified the evidence that VA 
would obtain.  

In a March 2004 telephonic contact, the RO reiterated that, 
to obtain an increased rating, the evidence had to show that 
his disability had gotten worse.  During this call, the RO 
also complied with the second and third notice elements.  
Further, the RO inquired if the veteran had any additional 
evidence, or sources of evidence, he wished to submit to 
substantiate his claim, thus satisfying the fourth notice 
element.  

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Since service connection has been 
granted for pulmonary tuberculosis, the first three Dingess 
elements were substantiated prior to the appeal, and further 
notice was not required.  The veteran's claim is for an 
increased rating; thus, only the type of evidence necessary 
to establish a disability rating and effective date for the 
disability is relevant to his claim.  Here, adequate notice 
was not provided to the veteran regarding the fifth element 
identified by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess.  Because the preponderance of the 
evidence is against the veteran's claim, however, the Board 
finds that he has not been prejudiced since any issue as to 
the appropriate effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in February 2004, he was afforded a formal VA 
examination to assess the current severity of his pulmonary 
tuberculosis.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background & Analysis

The veteran is currently assigned a 30 percent rating for 
pulmonary tuberculosis, pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6721, which has been in effect since December 
1958.  Diagnostic Code 6721 is for application for far 
advanced inactive pulmonary tuberculosis.

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving, or was 
entitled to receive, compensation for tuberculosis.  38 
C.F.R. § 4.96(b) (2005).  Thus, the old law continues to 
operate in the present case.

Where a rating for pulmonary tuberculosis was in effect on or 
prior to August 19, 1968, residuals of inactive pulmonary 
tuberculosis are rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6721.

Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise.

Additionally, the rating schedule specifies that the 
graduated 50 percent and 30 percent ratings, and the 
permanent 30 percent and 20 percent ratings, for inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities.  See Note (2) following 
Codes 6701- 6724.  38 C.F.R. Part 4, Codes 6701-6724.

In the present case, there is no current demonstration of 
active pulmonary tuberculosis.  Nor has there been objective 
evidence of an active process of pulmonary tuberculosis for 
many decades.

The veteran's most recent VA examination, performed in 
February 2004, noted that he was treated for pulmonary 
tuberculosis in the late 1940s, and stated that he 
experienced no further episodes of the pulmonary tuberculosis 
in an active form.  Physical examination revealed that the 
lungs were clear to auscultation and percussion without 
rales, rhonchi, or wheezes.  The examiner found no 
prolongation of the expiratory phase.  Pulmonary function 
tests were of poor quality and were reflective of his COPD.  
The report concluded with diagnoses of inactive pulmonary 
tuberculosis and COPD.  Based upon his examination of the 
veteran, and his review of the claims folder, the VA examiner 
concluded that the veteran's COPD was not related to his 
inactive pulmonary tuberculosis.  In support of this, the VA 
examiner noted that the veteran was a smoker for fifteen 
years (quitting over 20 years ago), that he had a history of 
asthma, and that his pulmonary tuberculosis has been inactive 
for several decades.

The opinions offered during this VA examination found that 
the veteran does not have active tuberculosis.  As these 
opinions were offered following a physical examination and 
review of the claims folder, they are highly probative.  
Finally, it is noted that no other competent evidence of 
record refutes the findings that the veteran's pulmonary 
tuberculosis is inactive, and has been for decades.  VA 
outpatient treatment reports are negative for any reference 
to treatment for active pulmonary tuberculosis.  Indeed, 
there is no competent finding of active tuberculosis for many 
decades.

Based on the foregoing, with no objective evidence of active 
pulmonary tuberculosis for many decades and with the current 
respiratory impairment attributed to the non-service 
connected COPD, it is the Board's judgment that the veteran 
has not satisfied the criteria under Diagnostic Code 6721 
(entitled on August 19, 1968) for an increased rating.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for inactive pulmonary tuberculosis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the veteran's 
claim must be denied.

As a final point, the Board notes that the record does not 
establish that either the former or the revised schedular 
criteria are inadequate to evaluate the veteran's pulmonary 
tuberculosis so as to warrant assignment of evaluations 
higher than 30 percent on an extra-schedular basis.  The 
Board notes that there is no showing that the disability has 
resulted in marked physical interference with employment, 
i.e., beyond that reflected by the evaluations.  While the 
Board observes the veteran's reports of his difficulty in 
maintaining employment due to alleged employer 
discrimination, the Board finds that such a hardship is not 
recognized by the Diagnostic Codes.  Moreover, the veteran 
has failed to provide any proof of such discrimination.  
There is also no indication that veteran's pulmonary 
tuberculosis has necessitated frequent, or indeed, any, 
periods of hospitalization, or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for service-connected 
tuberculosis, pulmonary, chronic, far advanced, inactive, is 
denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


